      Case 1:18-cv-00125-NONE-SAB Document 80 Filed 02/09/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MARK SHANE THOMPSON,                            )   Case No.: 1:18-cv-00125-NONE-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER GRANTING DEFENDANTS’
13            v.                                         MOTION TO EXTEND THE TIME TO FILE
                                                     )   A DISPOSITIVE MOTION
14                                                   )
     A. GOMEZ, et al.,
                                                     )   (ECF No. 79)
15                    Defendants.                    )
                                                     )
16                                                   )

17            Plaintiff Mark Shane Thompson is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Defendants’ motion to extend the time to file a dispositive

20   motion, filed February 9, 2021.

21            Good cause having been presented, it is HEREBY ORDERED that the dispositive motion

22   deadline is extended to June 28, 2021.

23
24   IT IS SO ORDERED.

25   Dated:        February 9, 2021
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                         1
     Case 1:18-cv-00125-NONE-SAB Document 80 Filed 02/09/21 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
